     Case 1:19-cv-01595-AWI-JLT Document 10 Filed 10/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11 ZANE M. HUBBARD,                                Case No. 1:19-cv-1595-AWI-JLT (PC)

12                      Plaintiff,                 FINDINGS AND RECOMMENDATIONS TO
                                                   DISMISS CASE FOR FAILURE TO COMPLY
13          v.
                                                   WITH COURT ORDER AND FAILURE TO
14 KELLY HARRINGTON, et al.,                       PROSECUTE

15                  Defendants.                    FOURTEEN-DAY DEADLINE

16

17         The Court screened Plaintiff’s complaint and found it lacked a cognizable claim. The Court

18 directed Plaintiff to submit a notice indicating whether he wished to proceed with the complaint as

19 screened, whether he wished to file a new pleading, or whether he wished to dismiss this action.

20 The Court warned Plaintiff that his failure to comply would result in the recommendation that the

21 action be dismissed for failure to obey a court order and failure to state a claim. The deadline for

22 responding to the Court’s order has now passed, and plaintiff has not submitted his notice or an

23 amended pleading, and the time for he has not requested an extension of time to do so. Therefore,

24 the Court RECOMMENDS that this action be dismissed for failure to obey a court order and

25 failure to state a claim.

26         These Findings and Recommendations will be submitted to the United States District Judge

27 assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen days

28 after being served with these Findings and Recommendations, the parties may file written

                                                     1
      Case 1:19-cv-01595-AWI-JLT Document 10 Filed 10/02/20 Page 2 of 2


 1 objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

 2 Findings and Recommendations.” The parties are advised that failure to file objections within the

 3 specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

 4 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 5
     IT IS SO ORDERED.
 6

 7     Dated:    October 2, 2020                           /s/ Jennifer L. Thurston
                                                    UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   2
